Citation Nr: 1420659	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-30 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for residuals of cerebrovascular accident (CVA).

2. Entitlement to service connection for hypertension.

3. Entitlement to an evaluation in excess of 20 percent for low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from December 1975 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal was considered based on a review of the Veteran's VA electronic claims file.  It is noted that, in November 2013, the Board remanded the claims for additional action. 

The issue entitlement to an evaluation in excess of 20 percent for low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  CVA was not incurred in service or within the initial post separation year, and residuals of CVA are not shown at any time during the pendency of this claim; CVA is not proximately due to or aggravated by service-connected disability.

2.  Hypertension was not incurred in service and is not shown during the initial post separation year; hypertension is not proximately due to or aggravated by service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of CVA are not met.  38 U.S.C.A. §§1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


2.  The criteria for service connection for hypertension are not met. 38 U.S.C.A. §§1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309. 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
VA met its duty to notify in a letter dated in April 2007.   The Veteran has not asserted any prejudicial or harmful error in VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  VA further met its duty to assist the Veteran. VA obtained all relevant medical treatment reports and associated these with the record.   VA further provided the Veteran VA examinations.  The Board previously reviewed the record, determined that the VA examinations were necessary, and remanded the case for this purpose.  The Veteran presented for VA examination in December 2013.  The Board has reviewed the report of examination dated in January 2014 and finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board acknowledges that the VA medical examination and opinion were not rendered by a physician as requested, however, an adequate examination was performed and the questions presented by the Board were answered and accompanied by a complete rationale; therefore, remand would serve no useful purpose as the Board believes the examiner as a medical professional was competent to provide the requested examination and opinions.  Id.  Also see Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the Board will address the claims.

II. Claims for Service Connection

The Veteran seeks service connection for residuals of CVA and hypertension.  He argues that he suffered a CVA (stroke) due to hypertension or service-connected migraine.  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Initially, the Board notes the Veteran does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Cardiovascular disease to include hypertension shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  This includes any increase in disability (aggravation).  The Court has also held that service connection can be granted for disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a veteran's non- service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for residuals of CVA and hypertension.  CVA was not incurred in service or within the initial post separation year, and residuals of CVA are not shown at any time during the pendency of this claim; also CVA is not proximately due to or aggravated by service-connected disability.  Likewise, hypertension was not incurred in service and is not shown during the initial post separation year; and hypertension is not proximately due to or aggravated by service-connected disability.

Service treatment records are silent for CVA and hypertension.  Roughly five years after service, private treatment records show that the Veteran suffered a CVA in July 2001.  A September 2001 medical letter reflects that the Veteran had a prolonged migraine and arterial hypertension.  Blood pressure was noted to be 130/85.  An October 2001 medical letter notes that the Veteran had a "stroke with dysarthria and left sided facial weakness in July 2001."  A November 2001 medical letter reflects a diagnosis for "status post hypertensive infarction of the left basal ganglia (7/2001) with meanwhile compensated arterial hypertension and patent foramen ovale."  There is no indication that either CVA or hypertension were incurred due to disease or injury in service.

Rather, a December 2013 VA medical opinion reflects that the CVA and hypertension were not incurred in service and that they are not caused or aggravated by service connection migraine.  The clinician based her opinion on a comprehensive review of the medical record, in particular the private treatment records showing initial treatment for CVA and identification of hypertension and the more recent VA treatment records along with current examination findings that show no residuals of the July 2001 CVA and that hypertension was well-controlled with medication.

Because the Veteran is not service-connected for hypertension, service-connection cannot be awarded on the basis of secondary service-connection and, moreover, there is no indication in the record that CVA is aggravated (permanently worsened) by hypertension even were hypertension a service-connected disability.  See 38 C.F.R. § 3.310.

The Board has considered the Veteran's statements.  However, the Board finds he is not competent to diagnose himself with having CVA residuals or CVA related to service or service connected disability.  Similarly, he is not competent to diagnose himself with hypertension in service or having hypertension post service that is etiologically related to service or service-connected disability.  While the Veteran is competent to report his symptoms and treatment, the etiology of a CVA and hypertension is a complex medical matter beyond the ken of a layman and not susceptible to lay observation unlike a broken leg.  Also, hypertension is a disease entity susceptible to visual observation.  See Layno at 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Therefore, the Veteran's opinion that he had hypertension in service or due to service or service-connected disability has no probative value here.  Likewise his opinion that he sustained a CVA in Juy 2001 due to injury or disease in service, or secondary to service-connected disability is without probative value.

The Board assigns greater probative value to the December 2013 VA medical opinion as it was prepared by a skilled, neutral medical professional after examination of the Veteran, review of the pertinent medical records to include service treatment records, and consideration of the medical literature.  There is not a favorable medical opinion in this appeal.

In regards to the CVA claim, the record establishes that the Veteran had a CVA in July 2001 and that there are no documented residuals of that event during the appeal period to include on recent VA examination in December 2013.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.   3 Vet. App. 223, 225 (1992).  But see McLain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).

As to the claim for hypertension, this disorder is first documented many years after service discharge and has not been related to service or service-connected disability by any competent evidence.  Again, the Veteran is not competent in this regard as explained above.

Accordingly, the claims are denied.  There is no doubt to resolve as the evidence is not roughly in equipoise.  Gilbert, supra.


ORDER

Service connection for residuals of CVA is denied.

Service connection for hypertension is denied.


REMAND

In November 2013, the Board remanded this case for a VA spine examination to ascertain the severity of the Veteran's service-connected back disability.  Report of VA examination dated in January 2014 reflects that the Veteran had recent private medical treatment for his service-connected spine by Dr. Alexander, Neurosurgery Columbus.  These records have not been requested.  VA's duty to assist includes obtaining records in Federal custody and making reasonable efforts to obtain those outstanding medical records not in Federal custody.  38 C.F.R. § 3.159.
Also, after review of the report of VA examination dated in January 2014, the Board finds that the report is inadequate and must be returned for an addendum that clarifies the findings.  The examiner reports that the Veteran was unable to perform any range of motion repetitions as requested on remand due to "severe pain."  She then incongruously reports that the Veteran had additional limitation in range of motion of the spine following repetitive use testing.  Later, she reports that "the degree of additional ROM loss due pain on use or during flare-up cannot be determined without resort to speculation."  The Board is unable to reconcile her findings or statements.  Also, the examiner affirmatively indicated that the Veteran had intervertebral disc syndrome with incapacitating episodes, but this appears incongruous with the other medical evidence of record that shows no indication of physician prescribed bed rest in the prior 12 month period.  It is noted that "incapacitating episodes" are those that require bed rest "prescribed by a physician and treatment by a physician."  See 38 C.F.R. § 4.71a, Note (1).

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the case is REMANDED for the following action:

1. The originating agency should request all outstanding private treatment records for the spine, to include all private treatment records dated since 2007 from Dr. Alexander, Neurosurgery Columbus; also the originating agency should update all VA treatment records located in the Veteran's electronic VA claims file.

2. Then, report of VA spine examination dated in January 2014 should be returned to the examiner (V. George) for an addendum that clarifies the incongruous findings:  First the finding that the Veteran was unable to perform repetitive use testing and the finding that there was additional limitation of range of motion following repetitive use testing; second the finding that the Veteran had intervertebral disc syndrome in the prior 12 months and the absence of any record of physician prescribed bed rest in the prior 12 months.  If her findings were predicated on history provided by the Veteran, then she should state this for the record.  Also, if deemed necessary by the examiner, the Veteran may be recalled for another VA examination.  If the same examiner is not available, then the Veteran should be recalled for another VA examination to ascertain the severity of his service-connected low back disability.  

3. Then, after ensuring any other necessary development has been completed, the originating agency should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


